Citation Nr: 1206334	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-37 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1973, with additional service in the Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO denied service connection for PTSD.  

In his September 2009 VA Form 9 (substantive appeal), the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  In a February 2010 statement, the Veteran's representative clarified that the Veteran wanted a Board hearing at the RO, and no longer wanted a DRO hearing.  

In November 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The record reflects a diagnosis of PTSD that has been associated with in-service stressors which are consistent with the circumstances of the Veteran's active duty service.  




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The United States Court of Appeals for Veterans Claims, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements apply to all elements of a claim.

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  


Factual Background and Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).   Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R.  § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v.  Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).   Participation in combat, a determination that is to be made on a case-by-case basis, requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (1999).  

If VA determines that the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be consistent with the circumstances, conditions, or hardships of service.  See 38 U.S.C.A.  § 1154(b); Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98; 38 C.F.R. § 3.304(f).  

Absent objective evidence that the veteran engaged in combat with the enemy, his lay statements, alone, are not sufficient to establish the occurrence of an in-service stressor.  Cohen, 10 Vet. App. at 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, in such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of a claimed stressor.  See 38 C.F.R. § 3.304; West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98.

The Board notes that the regulation pertaining to service connection for PTSD was revised, effective July 13, 2010.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see 75 Fed. Reg. 39843 (July 13, 2010).   

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran claims that he has PTSD related to his duties as a firefighter and paramedic during the Vietnam War.  In a December 2006 stressor statement, he described the death of his partner, L.T., a civilian, during a structure fire at Travis Air Force Base in 1972.  He also reported dealing with several dead bodies, mortally wounded, and severely injured soldiers during service in Guam from 1973 to 1974.  

The evidence of record includes diagnoses of PTSD.  In this regard, the Veteran's private therapist, Dr. T.M.C., submitted a behavioral health evaluation, summarizing his treatment of the Veteran from November 2006 through January 2007.  Dr. T.M.C. noted that the Veteran served on active duty for about 31/2 years, followed by 221/2 years in the Air Force Reserves.  Dr. T.M.C. stated that the Veteran was stationed in Guam and went to Thailand during the Vietnam War for about 15 months.  The evaluation from Dr. T.M.C. reflects that, consistent with his December 2006 stressor statement, the Veteran described L.T. dying during a structural fire at Travis Air Force Base and described being exposed to several deaths in Guam.  The Veteran reported that he had to be on alert at essentially all times during service, especially in Guam and Thailand, as one never knew if he would make it back from an emergency.  Dr. T.M.C. administered the posttraumatic stress diagnostic scale, listing as the Veteran's traumatic events as incidents which happened while on the job during military service, including combat experience.  According to this scale, the diagnostic criteria for PTSD were met.  The Axis I diagnosis was PTSD.  

The Veteran was afforded a psychological assessment in April 2007, in conjunction with a claim for Social Security disability benefits.  During this assessment, the Veteran described pain as his main stressor, but reported that he thought about things in his career, with the loss of an infant bothering him the most.  He also reported that he had to pull a friend and co-worker out of a fire and he felt that it could have been him.  The Axis I diagnoses were recurrent major depressive disorder, PTSD, pain disorder, and rule out dementia, not otherwise specified.  During an evaluation for Social Security disability benefits the following month, the examiner noted that the Veteran worked as a firefighter until January 2007.  The Veteran gave a history of PTSD symptoms related to his military experiences years ago.  The examiner noted that the Veteran endorsed symptoms of PTSD largely related to his history of firefighting.  

An October 2011 record of VA treatment reflects that the Veteran was a retired fireman who had worked as a rescue pilot during the Vietnam War.  The Veteran stated that he often sat up until 3:00am dealing with his memories of Vietnam, and described thoughts of bagging dead and burned bodies which had particularly been on his mind.  He also reported working as a gunner in the Air Force Reserve, and stated that he lost 14 people that he knew from Elgin Air Force Base when they were shot down by a missile in Desert Storm.  The psychologist spent 45 minutes addressing the Veteran's chronic PTSD, which was noted to be related to combat in Vietnam and Desert Storm.  Later that month, Dr. T.M.C. submitted a letter in support of the Veteran's claim for service connection.  He noted that the Veteran had, "significant interpersonal conflicts raging within, more than likely as not originating during his active duty military service during a time of combat."  Dr. T.M.C. opined that it was more likely than not that the Veteran's PTSD was directly related to his military occupational specialty as a firefighter while on active duty in the Air Force during the Vietnam War.  

During the November 2011 Travel Board hearing, the Veteran again described the death of L.T. in a fire at Travis Air Force Base.  He also described stressors related to his work as a civilian firefighter and described his Reserve service as including tours in Panama and in the desert, in which he served on gunships from which he did a lot of firing.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for PTSD is warranted.  

As indicated above, the medical evidence of record reflects current diagnoses of PTSD.  Thus, the first element of the service connection claim is satisfied.  

Regarding the second element, a link between current PTSD and an in-service stressor, the Board observes that, in his January 2007 behavioral health evaluation, Dr. T.M.C. listed the Veteran's traumatic events as incidents which happened while on the job during military service, and found that the diagnostic criteria for PTSD were met.  Significantly, in his October 2011 letter, Dr. T.M.C. specifically opined that it was more likely than not that the Veteran's PTSD was directly related to his military occupational specialty as a firefighter while on active duty in the Air Force during the Vietnam War.  Thus, Dr. T.M.C. has related the Veteran's current PTSD to stressful experiences related to his duties as a firefighter during active duty service.  

The Board notes that the specific incident of the death of L.T. in a fire at Travis Air Force Base in 1972 has not been verified.  Rather, in a November 2007 response to a request for verification of this stressor, the U.S. Army and Joint Service Records Research Center (JSRRC) indicated that the request was not researched because the killing of civilians was extremely difficult to verify.  Nevertheless, the Veteran's Form DD 214 reflects that his military occupational specialty during his active duty Air Force service from April 1970 to December 1973 was a fire protection specialist, with a related civilian occupation of a firefighter.  The Board finds that the Veteran's description of stressors related to his service as a firefighter on active duty are credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  In light of the foregoing, the Board finds that there is credible evidence supporting the occurrence of the Veteran's claimed in-service stressors related to his duties as a firefighter during active duty.  Thus, the third criterion for service connection for PTSD, supporting evidence that the claimed in- service stressor occurred, is established.

The Board has considered that the record reflects that, in addition to his service as a firefighter on active duty, the Veteran was employed as a civilian firefighter after separation from service, and has described stressful incidents related to that employment.  Although, during his April 2007 psychological assessment, the Veteran described stressors regarding his career (presumably both his in-service and civilian careers as a firefighter), he did specifically describe pulling a friend and co-worker out of a fire, presumably, L.T., and the Axis I diagnoses included PTSD.  Additionally, the VA psychologist who evaluated the Veteran in October 2011 found his PTSD to be related to combat in Vietnam and Desert Storm.  

While these records suggest that the Veteran's current PTSD is related to stressors occurring during his active duty service from April 1970 to December 1973 and to stressors occurring after such service, the Veteran's stressors related to his active duty service as a firefighter during the Vietnam War need not be the only stressors resulting in his PTSD in order for service connection to be warranted; they must only be a contributing cause.  The April 2007 psychological assessment and the October 2011 VA treatment record, therefore, do not contradict the October 2011 opinion of Dr. T.M.C., that the Veteran's PTSD was related to his military occupational specialty as a firefighter while on active duty in the Air Force during the Vietnam War.  

The Board has also considered that, in both his January 2007 behavioral health evaluation and his October 2011 letter, Dr. T.M.C. makes reference to the Veteran's combat experience.  Similarly, the VA psychologist who evaluated the Veteran in October 2011 also related the Veteran's PTSD to combat.  Although in his September 2008 notice of disagreement (NOD), the Veteran reported that he was in combat as a firefighter in Southeast Asia during the Vietnam War, his Form DD 214 does not reflect any awards indicating combat service, and the Veteran himself reported in a June 2005 claim for service connection that he had not served in Vietnam.  Regardless, the Board finds that the references to combat made by Dr. T.M.C. and the VA psychologist more than likely refer to the Veteran's service during a time of combat, as opposed to findings that the Veteran himself engaged in combat with the enemy.  Of note, in his October 2011 letter, Dr. T.M.C. related the Veteran's PTSD to his military occupational specialty as a firefighter while on active duty in the Air Force during the Vietnam War, as opposed to in Vietnam, and referenced the Veteran's active duty military service "during a time of combat".  

Given the foregoing, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the three requirements for establishing service connection for PTSD have been satisfied.  See 38 C.F.R. § 3.304(f).  Accordingly, service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


